DETAILED ACTION
Claims 1-3, 5-10, 12-17 and 19-20 are currently pending. 
Claims 4, 11, and 18 have been cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
	Examiner notes on the IDS filed 03/05/2020 a number of foreign patent documents and non patent literature documents are cited without a copy provided in this file wrapper. Examiner notes the documents are properly filed in the parent application 15/903,232 file wrapper and all references have been considered. 

35 USC § 101

Claims 15-20 are directed to a “computer program product”, no rejections under 35 U.S.C. 101 are appropriate as the special definition of a computer readable storage medium in [0051] specifically excludes interpretations of transitory signals. 

Double Patenting
In light of the amendment filed 09/07/2021 all double patenting rejections are withdrawn. 

Response to Arguments
Applicant’s arguments, see Remarks, filed 09/07/2021, with respect to the rejection(s) of claims 1, 8 and 15 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cole. 
Applicant argues that Anderson fails to teach the newly amended limitations of “generating a set of building instructions for cloning physical relationships between physical aspects of a computing environment by”, and Examiner agrees that Anderson teaches identifies the teaching of a base computer and the software configurations of this base. However, upon further and consideration, the newly added limitation is taught by the Cole reference, as applied below. Cole monitors the location of each piece of equipment by locating which port connects to the manager and then uses this information to respond to queries. [0034-0036]. As Cole illustrates in Figure 3, these queries results in a table change and notify external systems of change (steps 265 and 270 in Figure 3). Therefore, Cole teaches the generation and maintenance of a table of the physical location of equipment in a computing environment. The physical locations of Cole in combination with the image based cloning method as taught by Anderson, teach all the limitations of the independent claims and the rejections follow. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over 
Anderson (US 2005/027831) in view of Cole (US 2011/0258302)
Regarding claim 1, Anderson teaches: 
A computer-implemented method comprising: 
 receiving one or more images of a computing environment; (Anderson, [0036], a replica clone image of the computing system is created)
 analyzing the one or more images to identify a first set of computing components; (Anderson [0037-38] based on the clone image and the rules the interrogation system scans the target system and based on identified rules of the second system and matching with the build rules (first  set of attributes) identifies the components needed by the target computer)
determining, based on the identification, a set of attributes for each computing component in the first set of computing components; (Anderson [0037-38] based on the clone image and the rules the interrogation system scans the target system and based on identified rules of the second system (and matching with the build rules (first set of attributes) identifies the components needed by the target computer) and
 generating the set of building instructions, based on the first set of computing components and the sets of attributes ( Anderson[0054] based on the device list the client contacts the build server and the build program has access to the build rules )
Anderson fails explicitly disclose a physical computing environment as required by the claim language:
generating a set of building instructions for cloning physical relationships between aspects of a computing environment by: 
Cole teaches 
generating a set of building instructions for cloning physical relationships between aspects of a of a computing environment by: (Cole [0034-36] the management module is mounted onto the rack and communicates with each port and determines the location of each piece of equipment  and can store this information (build instructions) as seen in figure 3)
Before the time of filing, it would have been obvious to one of ordinary skill in the art to implement the image based cloning of a computing environment (as taught by Anderson) based on the physical location on a rack (as taught by Cole). The inventions lie in the same field of endeavor of management of computing environments. The motivation to use the physical computing environment of Cole in the cloning method of Anderson is to enable fast IT troubleshooting in case of equipment failure. (Cole [0002]) 

Regarding claim 8, Anderson teaches: 
A computer system for generating building instructions for replicating a physical computing environment, the computer system comprising: (Anderson [0031] base computer] 
	a memory with program instructions stored thereon; (Anderson [0031] base computer, processor with storage media) and 
	a processor in communication with the memory, wherein the program instructions cause the computer system to: (Anderson [0031] base computer, processor with storage media)
 receive one or more images of a computing environment; (Anderson, [0036], a replica clone image of the computing system is created)
 analyze the one or more images to identify a first set of computing components; (Anderson [0037-38] based on the clone image and the rules the interrogation system scans the target system and based on identified rules of the second system and matching with the build rules (first  set of attributes) identifies the components needed by the target computer)
determine, based on the identification, a set of attributed for each computing component in the first set of computing components; (Anderson [0037-38] based on the clone image and the rules the interrogation system scans the target system and based on identified rules of the second system (and matching with the build rules (first set of attributes) identifies the components needed by the target computer) and
 generate the set of building instructions based on the first set of computing components and the sets of attributes. (Anderson [0054] based on the device list the client contacts the build server and the build program has access to the build rules)
Anderson fails explicitly disclose a physical computing environment as required by the claim language:
generating a set of building instructions for cloning physical relationships between aspects of a computing environment by: 
Cole teaches 
generating a set of building instructions for cloning physical relationships between aspects of a of a computing environment by: (Cole [0034-36] the management module is mounted onto the rack and communicates with each port and determines the location of each piece of equipment  and can store this information (build instructions) as seen in figure 3)
Before the time of filing, it would have been obvious to one of ordinary skill in the art to implement the image based cloning of a computing environment (as taught by Anderson) based on the physical location on a rack (as taught by Cole). The inventions lie in the same field of endeavor of management of computing environments. The motivation to use the physical computing environment of Cole in the cloning method of Anderson is to enable fast IT troubleshooting in case of equipment failure. (Cole [0002]) 


Regarding claim 15, Anderson teaches: 
A computer program product for generating building instructions for replicating a physical computing environment, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a device to cause the device to: (Anderson [0031] base computer, processor with storage media)
 receive one or more images of a computing environment; (Anderson, [0036], a replica clone image of the computing system is created)
 analyze the one or more images to identify a first set of computing components; (Anderson [0037-38] based on the clone image and the rules the interrogation system scans the target system and based on identified rules of the second system and matching with the build rules (first  set of attributes) identifies the components needed by the target computer)
determine based on the identification, a set of attributed for each computing component in the first set of computing components; (Anderson [0037-38] based on the clone image and the rules the interrogation system scans the target system and based on identified rules of the second system (and matching with the build rules (first set of attributes) identifies the components needed by the target computer) and
 generate the set of building instructions based on the first set of computing components and the sets of attributes. (Anderson [0054] based on the device list the client contacts the build server and the build program has access to the build rules)
Anderson fails explicitly disclose a physical computing environment as required by the claim language:
generating a set of building instructions for cloning physical relationships between aspects of a computing environment by: 
Cole teaches 
generating a set of building instructions for cloning physical relationships between aspects of a of a computing environment by: (Cole [0034-36] the management module is mounted onto the rack and communicates with each port and determines the location of each piece of equipment  and can store this information (build instructions) as seen in figure 3)
Before the time of filing, it would have been obvious to one of ordinary skill in the art to implement the image based cloning of a computing environment (as taught by Anderson) based on the physical location on a rack (as taught by Cole). The inventions lie in the same field of endeavor of management of computing environments. The motivation to use the physical computing environment of Cole in the cloning method of Anderson is to enable fast IT troubleshooting in case of equipment failure. (Cole [002]) 


Allowable Subject Matter
Claims 2-7, 9-14, and 16-20 are objected to as being dependent upon a rejected base claim. The claims would be allowable if rewritten in independent form.
Regarding claim 2, the closest known prior art, nor any reasonable combination thereof, teaches: 
wherein the set of building instructions identifies, for each component of the first set of components, the set of attributes, a set of connections, a relative position, and an amount of space taken. 
Claims 3 and 5-6 depend from claim 2 and are therefore also objected to as being dependent upon a rejected base claim. 

Regarding claim 4, the closest known prior art, nor any reasonable combination thereof, teaches: 
wherein the building instructions includes a second set of computing components, the second set identified using the sets of attributes, and wherein the second set is substantially similar, but not identical to, the first set of computing components. 

Regarding claim 9, the closest known prior art, nor any reasonable combination thereof, teaches: 
wherein the set of building instructions identifies, for each component of the first set of components, the set of attributes, a set of connections, a relative position, and an amount of space taken. 
Claims 10 and 12-14 depend from claim 9 and are therefore also objected to as being dependent upon a rejected base claim. 

Regarding claim 11, the closest known prior art, nor any reasonable combination thereof, teaches: 
wherein the building instructions includes a second set of computing components, the second set identified using the sets of attributes, and wherein the second set is substantially similar, but not identical to, the first set of computing components. 




Regarding claim 16, the closest known prior art, nor any reasonable combination thereof, teaches: 
wherein the set of building instructions identifies, for each component of the first set of components, the set of attributes, a set of connections, a relative position, and an amount of space taken. 
Claims 17 and 19-20 depend from claim 16 and are therefore also objected to as being dependent upon a rejected base claim. 

Regarding claim 18, the closest known prior art, nor any reasonable combination thereof, teaches: 
wherein the building instructions includes a second set of computing components, the second set identified using the sets of attributes, and wherein the second set is substantially similar, but not identical to, the first set of computing components. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY K DELANEY whose telephone number is (571)272-3589.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Molly Delaney/            Examiner, Art Unit 2666                                                                                                                                                                                            
/EMILY C TERRELL/            Supervisory Patent Examiner, Art Unit 2666